Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 40-45, 46-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II and Invention III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/26/2020.
Applicant’s election without traverse of Claims 31-39 being drawn to Invention I in the reply filed on 8/26/2020 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 2017/0018407) in view of Kipple et al. (US 3,710,437).
Regarding Claim 31, Kondo discloses an electromagnet device (32, Figures 1-12) used with a plasma processing device (10, Figures 1, 9-11), comprising:
a yoke (comprising 34) having an annular groove in a front surface thereof (Paragraph 43, “…bottom opened annular groove”, front surface being a surface facing a processing substrate/wafer W), an annular coil provided in the groove (coil comprising 36, 38, 40, 42, Figures 1-2), the groove including an opening opened in the front surface (Paragraph 43, “…opened annular groove is formed between the columnar portion 44 and the innermost circumferential cylindrical portion 46”) and an outer circumferential surface (annular groove formed by columnar portions each having an outer circumferential surface opposite to the inner circumferential surface, Figure 3); and 
structured to enclose the coil therein and configured to secure the coil to the yoke  (Paragraph 43).  
Kondo does not specifically disclose a resin provided to enclose the coil therein and configured to secure the coil to the yoke and transfer heat, wherein there is a 
Kipple discloses an electromagnetic device (Figures 1-5) comprising a yoke (12, Figures 2-3, 28, Figures 4-5) having groove (10, Figures 2-3, 30, Figures 4-5) and coil provided in the groove, and 
a resin (comprising 14, 46, Figure 2, comprising 40, 42, 48, Figure 4, Column 2, lines 25-27,  “…liner 14 of sheet-like material composed of insulating material such as resin and mica”, Column 3, lines 44-47, “…any fusible resin in the wrappers 40 and 42 fuses and flows to mix with the fused particles to form part of the solid resinous bodies 50 and 52”) provided to enclose the coil therein and configured to secure the coil to the yoke and transfer heat (Figures 2-5,  Column 3, lines 47-56, “….each winding is encased separately within the body 50 or 52 of the solid resinous material where it is held firmly in place……….the solid resinous material in the slot assures better heat transfer from the windings to the core”), wherein there is a clearance between an outer circumferential surface of the groove in the yoke and the resin provided on an radially outer side of the coil (Column 2, line 66 – Column 3, line 5, “…the particles gradually move downwardly in the interstices to the lowermost end of the slots between the several windings 22, 24, 36 and 38 where the particles under vibration compact and build up until all interstices between the windings as well as between the windings and the liner or wrapping are filled, Figures 4-5 shows clearance between the outer circumferential surface of the groove in the yoke 28 and the resin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a resin as taught by Kipple, to securely 
Regarding Claim 32, combination of Kondo and Kipple discloses the electromagnet device according to Claim 31, wherein the coil is accommodated in an interior of the groove (Kondo, coil 36, 38, 40, 42 accommodated in the interior of the groove between 44 and 46, 46 and 48, 48 and 50, 50 and 52 respectively , Figures 1-2).
Regarding Claim 33, combination of Kondo and Kipple discloses the electromagnet device according to Claim 31, wherein the coil is provided in the groove so that a central portion of a width of the coil is positioned radially inward of a center of a width of the groove (Figure 1 of Kondo shows coil placement same as that of instant application Figure 1, Kipple in the combination shows Figures 2-5 coil positioned inward of the center of the width of the groove).  
Regarding Claim 34, combination of Kondo and Kipple discloses the electromagnet device according to Claim 31, wherein the coil is provided in the groove so that a central portion of a depth of the coil is positioned closer to a bottom side than a center of a depth of the groove (coil 36, 38, 40, 42 in Figure 1, note the same position of instant application coil in Figure 1).
Regarding Claim 35, combination of Kondo and Kipple discloses the electromagnet device according to Claim 31, wherein the resin is a resin of good heat resistance and thermal conductivity (Claim 9, “…a dry powdered thermoplastic resin having a melting point above the maximum operating temperatures the coil and core”, Column 3, lines 13-15, “…The thermoplastic type of resins may be employed if they do 
Regarding Claim 36, combination of Kondo and Kipple discloses the electromagnet device according to Claim 31, wherein at least part of an inner circumferential surface of the groove has a tapered surface (Kipple shows tapered surface of the groove 30 in Figures 2-5).  Combination of Kondo and Kipple does not disclose that the tapered surface being so formed that the width of the groove increases with increasing depth of the groove.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the groove shape in the combination by increasing the tapering with increasing depth to securely position the coil by providing the required space and sustain the coil inside the groove in case of break/damage by narrowing the entry area. 
Regarding Claim 37, combination of Kondo and Kipple discloses the electromagnet device according to Claim 31, further comprising wiring for energizing the coil (comprising 56, Figure 1), wherein the yoke has a through-hole passing through the interior of the groove and a rear side of the yoke, and the wiring passes through the through-hole (wire connection to the rear of the yoke shown in Figure 1, Figures 11-12).
Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 2017/0018407) in view of Kipple et al. (US 3,710,437) and Prabhakaran (US 2012/0092108).
Regarding Claim 38, combination of Kondo and Kipple does not disclose the electromagnet device according to Claim 31, further comprising a cooling plate disposed on a rear side of the yoke.
Prabhakaran discloses an electromagnetic device (Figures 1-6) comprising a yoke (20, Figure 3) having a groove provided with coil (coil 52, 54 in groove formed by core legs 22, 24, 26, Figure 5), and a cooling plate disposed on a rear side of the yoke (cooling plate 40, 42, Figures 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the a cooling plate as taught by Prabhakaran to remove heat away from the yoke (see Prabhakaran, Paragraph 20, “…The heat from the core 20 flows through the core 20 and corresponding epoxy into the cold plates 40, 42 to a central heat exchanger…”).
Regarding Claim 39, in the combination Kondo discloses the electromagnet device of Claim 38, further comprising a heat transfer sheet between a rear surface of the yoke and the cooling plate (see Prabhakaran, Paragraph 20, “…The heat from the core 20 flows through the core 20 and corresponding epoxy into the cold plates 40, 42 to a central heat exchanger…”).
Response to Arguments
Applicant's arguments filed 2/11/2021have been fully considered but they are not persuasive.
Applicant’s arguments toward the rejection of Claims 31-37 using the combination of Kondo and Kipple are mainly directed toward the secondary reference Kipple and the limitation of the clearance between an outer circumferential surface of 
Specifically, the Applicant argues, on Page 10 of the Remarks toward that Figs. 2 to 5 of Kipple, there is no clearance between an outer circumferential surface (right or left side surface) of the slot 10, 30 in the yoke 12 and the resinous body 50 or 52 provided on the right or left side surface of the coil 22, 24, 36, 38. 
In response, examiner respectfully notes that at least in Figures 4-5 of Kipple shows clearance between the outer circumferential surface of the groove in the yoke 28 and the resin.  Examiner further respectfully notes that the liner 14 in Figures 2-3 and wrappers 40, 42 in Figures 4-5 are part of the resin as disclosed in Column 2, lines 25-27,  “…liner 14 of sheet-like material composed of insulating material such as resin and mica” and in Column 3, lines 44-47, “…any fusible resin in the wrappers 40 and 42 fuses and flows to mix with the fused particles to form part of the solid resinous bodies 50 and 52”.  
Regarding Applicant’s arguments, on Page 10 of the Remarks toward Claims 38-39 using the combination of Kondo, Kipple and Prabhakaran directed toward the arguments toward Claim 31, therefore, please see the response to arguments above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Shimaguchi (US 5,017,102) discloses a magnet device (Figures 1-2) comprising a yoke carrying magnet pieces and molded resin parts (9, Figure 1) fixed in gap (8, Figure 1) between the surface of an inner ring yoke (inner yoke carrying . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 2/26/2021